       Case 3:19-cv-00826-CWR-LGI Document 37 Filed 01/27/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

CHARLES SMITH, JR.                                                                                PLAINTIFF

V.                                                                 CAUSE NO. 3:19-CV-826-CWR-LGI

UNKNOWN WASHINGTON, Officer                                                                     DEFENDANT
Ground Crew

                                                   ORDER

        Before the Court are the defendant’s motion for summary judgment for failure to exhaust

administrative remedies, the Magistrate Judge’s Report and Recommendation (R&R) on that

motion, and the plaintiff’s objection to the R&R. Docket Nos. 19, 34, & 36. On review, the

motion for summary judgment must be denied.

        The record shows that on October 25, 2019, plaintiff Charles Smith, Jr. tried to exhaust

his administrative remedies about a staff failure that caused him to sustain injuries. But his

grievance letter was rejected. The prison provided the following explanation:

        The Administrative Remedy Program cannot accept requests for staff to be
        disciplined, dictation on how staff may conduct themselves, any type of
        compensation, or lawsuit request, & if your letter contains any of these requests, it
        will therefore be rejected.

Docket No. 20 at 2.1

        “Under federal law, prisoners must exhaust administrative remedies if they wish to sue

the persons who have violated their constitutional rights.” Berry v. Wexford Health Sources, No.

3:14-CV-665-CWR-FKB, 2016 WL 4030934, at *1 (S.D. Miss. July 26, 2016) (citation

omitted). “Prisoners must administratively exhaust requests for money damages even if the

administrative process cannot award them money damages.” Id. (citing Booth v. Churner, 532

1
 From this statement, it can be discerned that MDOC expects inmates to tell them about staff misbehavior and not
ask for a specific remedy. At other times, however, the record shows that MDOC refuses to accept requests for
administrative remedies because the prisoner failed to ask for a “specific” remedy. Docket No. 36-1 at 8.
        Case 3:19-cv-00826-CWR-LGI Document 37 Filed 01/27/21 Page 2 of 2




U.S. 731, 739 (2001)). “As the Supreme Court has put it, ‘Congress meant to require procedural

exhaustion regardless of the fit between a prisoner’s prayer for relief and the administrative

remedies possible.’” Id. (quoting Booth, 532 U.S. at 739) (emphasis added).2

         Pursuant to this law, Smith was required to exhaust his administrative remedies

regardless of the unavailability of relief. He plainly tried to do so. But the prison’s refusal to

accept his grievance into its processing system rendered its administrative remedies unavailable.

See Dillon v. Rogers, 596 F.3d 260, 267 (5th Cir. 2010). As a result, the defendant’s motion for

summary judgment on the basis of a failure to exhaust cannot be granted. See Berry, 2016 WL

4030934, at *2.

         For these reasons, Smith’s objection is sustained and the motion is denied.

         SO ORDERED, this the 27th day of January, 2021.

                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




2
 The defendant’s brief acknowledges this line of authority. See Docket No. 21 at 4. The defendant’s brief also
claims, curiously, that MDOC’s administrative remedy program permits “an offender [to] seek formal review of a
complaint or grievance relating to any aspect of their incarceration.” Id. at 5 (emphasis added). It is therefore not
clear why Smith’s particular grievance was rejected.

                                                           2
